department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c mar usk t- cp ra t- ad re dear this letter is in response to your request for a ruling on behalf of company a and its affiliates with respect to the above-named defined_benefit_plan company a is the parent company of a controlled health care group which includes both tax-exempt and for-profit entities the plan is sponsored by company b and includes only employees of company a and affiliate companies b and c companies a b and c have always been tax-exempt organizations under sec_501 of the internal_revenue_code code since the plan has been subject_to the full funding limitation under sec_412 of the code and no contributions have been made to the plan since the plan's assets exceed its benefit liabilities on a plan termination basis company b did not generate any unrelated_business_income until furthermore company b has never generated any unrelated_business_taxable_income also no tax deduction has ever been taken for contributions to the plan itis the intention of company b to terminate the plan and distribute residual assets to itself as provided in sec_9_3 of the plan in a letter dated date you requested a ruling that the proposed asset reversion to company b upon termination of the plan will not be includible in income as unrelated_business_taxable_income under sec_511 of the code and that the excise_tax imposed under sec_4980 of the code will not apply to such asset reversion sec_401 of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_501 of the code describes as exempt from tax organizations organized and operated exclusively for charitable and other exempt purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in other prohibited activities sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_401 and sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 sec_1_401-2 of the income_tax regulations regulations provides however that if a defined benefit pension_plan terminates and assets remain after the satisfaction of all liabilities to plan participants and beneficiaries and if such excess is attributable to actuarial error then the employer is permitted to recover the excess_assets generally if the excess_assets are recovered from a qualified defined benefit pension_plan upon termination then the excess is included in gross_income by the employer sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services section c of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the non-exempt business endeavors with which they compete sec_1_513-1 of the regulations provides that gross_income derives from an unrelated trade or business’ within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which the exemption is granted sec_4980 of the code provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 of the code other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a sec_61 of the code defines gross_income as all income from whatever source derived sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of subtitle a of the code this section constitutes the codification of the exclusionary portion of the tax_benefit_rule the balance of the tax_benefit_rule is known as the inclusionary aspect the inclusionary aspect requires that the amounts previously deducted from gross_income which thereby effected a tax_benefit are recovered in subsequent years such recoveries are includible under sec_61 gross_income for the year of recovery see revrul_68_104 1968_1_cb_361 organizations described in sec_501 of the code generally are exempt from taxation and would derive no tax_benefit from contributions to a qualified_pension plan however an organization described in sec_501 could receive a tax_benefit from a contribution to a qualified_plan if it deducted the amount of the contribution from its unrelated_business_taxable_income the information submitted with the ruling_request indicates that companies a b and c have at alt times been exempt from tax under sec_501 of the code have never had unrelated_business_taxable_income and have at no time deducted any amounts contributed to the plan from unrelated_business_taxable_income based on this information the proposed asset reversion received by company b upon termination of the plan will not be includible in income as unrelated_business_taxable_income under sec_511 of the code and there will be no excise_tax under sec_4980 of the code this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours lf wai tun p fre martin l pippins manager employee_plans actuarial group tax exempt government entities division
